            Case 19-34008      Doc 18 Filed 02/26/20 Entered 02/26/20 15:45:15                        Desc Main
                                  UNITEDDocument     Page 1 of 3COURT
                                         STATES BANKRUPTCY
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In Re:                                                             Case No. 19-34008
Roger D. Mulch and                                                 Honorable Janet S. Baer
Shelly M. Nicholas Goans,                                          Chapter 7
              Debtors.

                                     NOTICE OF MOTION
To:
Roger D. Mulch and Shelly M.        David M. Siegel                       Frank J Kokoszka
Nicholas Goans                      David M. Siegel & Associates          Kokoszka & Janczur, P.C.
6N755 Murray Rd.                    790 Chaddick Drive                    122 South Michigan Ave
Saint Charles, IL 60175             Wheeling, IL 60090                    Suite 1070
                                    Via Court Electronic                  Chicago, IL 60603-6270
Via U.S. Mail
                                    Notification                          Via Court Electronic Notification
         Debtors.


        PLEASE TAKE NOTICE that on the 13TH day of March, 2020 at 11:00 a.m., or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Janet S. Baer in Courtroom 240 in the Kane County
Courthouse, 100 South Third Street, Geneva, Illinois, or before any other Bankruptcy Judge who may be presiding
in said Judge’s place and stead, and shall then and there move the Court for the entry of an order in accordance
with the attached motion at which time you may appear if you so desire.
                                              /s/ James M. Philbrick



                                CERTIFICATE OF SERVICE

       I, James M. Philbrick, an attorney, certify that I personally served the above and foregoing notice and
motion on the above parties by Court Electronic Notification and by depositing the same in the U.S. Mail on the
26th day of February , 2020, before the hour of 5:00 p.m. from the U.S. Post Office, Mundelein, Illinois 60060.

                                               /s/ James M. Philbrick


James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
            Case 19-34008      Doc 18 Filed 02/26/20 Entered 02/26/20 15:45:15                 Desc Main
                                  UNITEDDocument     Page 2 of 3COURT
                                         STATES BANKRUPTCY
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In Re:                                                       Case No. 19-34008
Roger D. Mulch and
Shelly M. Nicholas Goans                                     Honorable Janet S. Baer

               Debtors.                                      Chapter 7

        MOTION TO EXTEND THE DEADLINE TO FILE A COMPLAINT TO OBJECT TO
   DISCHARGE OR DISCHARGEABILITY OF DEBT AND MOTION TO CONDUCT A 2004 EXAM.

       NOW COMES Ally Financial, by and through its attorney, JAMES M. PHILBRICK, of THE LAW

OFFICES OF JAMES M. PHILBRICK, and as and for its Motion to Extend the Deadline to File a Complaint and

Motion to Conduct a 2004 Exam, states as follows:

       1.      That Ally Financial is a creditor-claimant of the Debtors and brings this motion pursuant to Rule

2004 and Rule 9006 of the Federal Rules of Bankruptcy Procedure.

       2.      That on or about September 8, 2016, the Debtors executed an agreement for an interest in one 2016

Chevrolet Silverado, VIN 1GCVKNEC7GZ332054.

       3.      That Ally Financial has a properly perfected interest in the collateral in accordance with the Illinois

Motor Vehicle Act, and said lien was noted upon the Certificate of Title in connection with the aforesaid motor

vehicle.

       4.      That on December 2, 2019, the Debtors filed a voluntary petition under Chapter 7 of Title 11 of the

United States Code.

       5.      That, based upon information and belief, the Debtors are currently in possession of the vehicle and

have refused to turn over the vehicle to Ally Financial.

       6.      That Ally Financial seeks to examine the Debtor and financial documents in order to ascertain the

whereabouts of the said vehicle and to determine if a complaint to object to discharge or dischargeability is

warranted. That counsel for Ally Financial will conduct the examination in Mundelein, Illinois.

       7.      That Ally Financial will need time to conduct the 2004 exam and therefore needs an extension of

the deadline to file a complaint to object to discharge or dischargeability of debt to and including May 28, 2020.
         Case 19-34008 Doc 18 Filed 02/26/20 Entered 02/26/20 15:45:15 Desc Main
       WHEREFORE, Ally Financial praysDocument
                                       this HonorablePage
                                                      Court3for
                                                             of the
                                                                 3 entry of the attached order allowing Ally

Financial to examine the Debtor in Mundelein, IL and extending the deadline to file a complaint to object to

discharge or dischargeability to and including May 28, 2020 ; and for such other and further relief as the Court

may deem just and proper.

                                            Ally Financial

                                       By: James M. Philbrick /s/
                                    One of its Attorneys

James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
